 1
 2
 3
                                                                     JS-6
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12   GUY ALLEN DIETZ,                      )   Case No. CV 18-10154 PA (FFM)
                                           )
13                     Petitioner,         )
                                           )   JUDGMENT
14         v.                              )
                                           )
15   W.J. SULLIVAN,                        )
                                           )
16                     Respondent.         )
                                           )
17
18         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed with prejudice.
21
22   DATED: July 9, 2019
23
24                                                    PERCY ANDERSON
                                                    United States District Judge
25
26
27
28
